Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see remarks page 5-7, filed 5/09/2022, with respect to the rejection(s) of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (Patent Publication No. DE 10 2013209808) and rejection of claims 5-10 under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Proctor et al. (US 3,504,276 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 5-6, regarding amended independent claim 1 that “The applicant has amended claim 1 as discussed in the interview, that is, to specify that “the first conductor loop and the second conductor loop overlap in part in the direction normal to the mirror plane, only along a plurality of non-contiguous subportions of the first and second conductor loops such that a first surface bounded by the first conductor loop and a second surface bounded by the second loop are offset entirely from one another in the offset direction.”
The applicant submits that Schmidt does not disclose such an arrangement. As can be seen in the reproduction below of Figure 1 of Schmidt, the elements overlap almost entirely, such that nearly the entirety of the surface bounded by the conductor loops overlaps, whereas none of the surface bounded by the conductor loops overlaps in the structure shown in Figure 2 and claimed in claim 1 of the present application”.

Examiner Response:
Applicant’s arguments, see page 5-6 (stated above), filed 5/09/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection of claim 1under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (Patent Publication No. DE 10 2013209808) has been withdrawn. However, applicant has amended the claims and added the limitation, “and only along a plurality of non-contiguous sub portions of the first and second conductor loops such that a first surface bounded by the first conductor loop and a second surface bounded by the second loop are offset entirely from one another in the offset direction.” which was not previously rejected under art and which necessitates a new ground of rejection. Therefore, the rejection of claim 1 has been withdrawn. In view of applicant’s claim amendment, Hedengren (US 5659248 A) is applied to meet at least the amended limitation. Claim 1 is now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hedengren et al. (US 5659248 A) as set forth below. Applicant’s argument regarding reference Schmidt is moot in view of the newly applied reference. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 7, regarding amended dependent claims 5-10 that “In view of the previously presented argument in relation to claim 1, the Applicant respectfully submits that Proctor et al does not overcome the deficiencies identified above in relation to Schmidt. Accordingly, the applicant submits that claims 5-10 are rendered non-obvious at least due to their dependency on independent claim 1. 
Withdrawal of the rejections under 35 USC §103 is respectfully requested”.

Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 5/09/2022, with respect to the rejection(s) of dependent claims 5-10 have been fully considered and are persuasive as stated above. Therefore, the rejection of claims 5-10 under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Proctor et al. (US 3,504,276 A) has been withdrawn. Claims 5-10 are now rejected under 35 U.S.C. 103 as being unpatentable over Hedengren ‘248 A in view of N. B. PROCTOR ET AL (3,504,276 A) because of the amendment filed on 5/09/2022. See the rejection set forth below.


Claim Objections
Claims 1 and  2 are objected to because of the following informalities:

Claim 1 Line 15 recites, “The second loop” Should read, “The second conductor loop”.
Appropriate correction is required.

Claim 2 Line 1 recites, “The differential probe according to claim 1 having….” Should read, “The differential probe according to claim 1, having….”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 Line 5 recites, “the finished differential probe” and line 7 recites, “the finished second half probe”. It is not clear what is a finished differential probe and what is finished second half-probe. When the probe is called finished is not clear. Therefore, the claim limitation is not clear.  
Clarification is required.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hedengren et al. (Hereinafter “Hedengren”) in the US Patent Number US 5659248 A.

Regarding claim 1, Hedengren teaches a test apparatus comprising at least one differential probe [10] in Figure 1 [20] in Figure 2 at least one opening for test pieces around which the at least one differential probe can be rotated (A probe array structure which can provide complete coverage of an underlying inspection surface without mechanical scanning; Column 3 Line 56-59; In the probe arrays of the invention, either absolute or differential type array elements may be employed. Differential types are preferred for surface defect detection; Column 7 Line 18-22; FIG. 1, an eddy current array 10, particularly intended for static scanning, comprises two two-dimensional sub-arrays 12 and 14 arranged in layers. Sense elements of the sub-array 12 are designed 12', and sense elements of the sub-array 14 are designed 14'; Column 5 Line 31-35; FIG. 2 depicts an eddy current array 20 with the addition of a third subarray 22 comprising sense elements 22', with staggering of all three layers 12, 14 and 22; Column 5 Line 44-45; The limitation “at least one differential probe at least one opening for test pieces around which the at least one differential probe can be rotated” does not have any patentable weight as the limitation is in the preamble of the claim), the differential probe [20] (an eddy current probe 20 as the differential probe in Figure 2) having a first half-probe [14] (sub array 14 as the first half-probe) and a second half-probe [22] (sub array 22 as the second half-probe) (FIG. 1, an eddy current array 10, particularly intended for static scanning, comprises two two-dimensional sub-arrays 12 and 14 arranged in layers. Sense elements of the sub-array 12 are designed 12', and sense elements of the sub-array 14 are designed 14'; Column 5 Line 31-35; FIG. 2 depicts an eddy current array 20 with the addition of a third subarray 22 comprising sense elements 22', with staggering of all three layers 12, 14 and 22; Column 5 Line 44-45) including:
at least one conductor loop pair [14' and 22'] (sense elements 14' and 22' as the conductor loop pair) having a first conductor loop [14'] (sense element 14' as the first conductor loop) of the first half-probe [14] and a second conductor loop [22'] (sense element 22' as the second conductor loop) of the second half-probe [22] (The depiction of the individual sense elements 12' and 14' in FIG. 1 and elements 12', 14' and 22' (as the conductor loops) in FIG. 2 is representative only and highly schematic; Column 5 Line 50-52; Figure 2 (A): Modified Figure 2 of Hedengren),

    PNG
    media_image1.png
    478
    877
    media_image1.png
    Greyscale

Figure 2 (A): Modified Figure 2 of Hedengren
the first conductor loop [14'] and second conductor loop of which are shaped mirror- inverted relative to each other (Claim 2: An array in accordance with claim 1, wherein said sub-arrays have essentially identical configurations; Figure 2 (A): Modified Figure 2 of Hedengren above shows that the first conductor loop [14'] and second conductor loop of which are shaped mirror- inverted relative to each other) and with respect to a mirror-inverted arrangement thereof on respective sides of a mirror plane (Figure 2 (A): Modified Figure 2 of Hedengren above shows that the first conductor loop [14'] and second conductor loop [22'] of which are shaped mirror- inverted relative to each other and with respect to a mirror-inverted arrangement thereof on respective sides of a mirror plane), wherein the first conductor loop [14'] and the second conductor loop [22'] are oriented parallel to the mirror plane (Figure 2 (A): Modified Figure 2 of Hedengren above shows the first conductor loop [14'] and the second conductor loop [22'] are oriented parallel to the mirror plane) and are arranged offset relative to each other in an offset direction also parallel to the mirror plane (Figure 2 (C): Modified Figure 2 of Hedengren below shows the offset direction and mirror plane which is parallel to the offset direction and the first conductor loop and the second conductor loop are oriented parallel to the mirror plane and are arranged offset relative to each other in an offset direction also parallel to the mirror plane), wherein

    PNG
    media_image2.png
    499
    892
    media_image2.png
    Greyscale

Figure 2 (B): Modified Figure 2 of Hedengren
the first conductor loop [14'] and the second conductor loop [22'] overlap in part in the direction normal to the mirror plane, and only along a plurality of non-contiguous subportions of the first [14'] and second conductor loops [22'] (Figure 2 (B): Modified Figure 2 of Hedengren above shows the first conductor loop [14'] and the second conductor loop [22'] overlap in part in the direction normal to the mirror plane, and only along a plurality of non-contiguous subportions of the first [14'] and second conductor loops [22']) such that a first surface bounded by the first conductor loop [14'] and a second surface bounded by the second loop [22'] are offset entirely from one another in the offset direction (Figure 2 (B): Modified Figure 2 of Hedengren above shows a first surface bounded by the first conductor loop [14'] and a second surface bounded by the second loop [22'] are offset entirely from one another in the offset direction).

Regarding claim 2, Hedengren teaches differential probe, 
having a plurality of conductor loop pairs ([14'] and [22']) (Figure 2 (A): Modified Figure 2 of Hedengren above shows a plurality of conductor loop pairs ([14'] and [22']), wherein all first conductor loops [14'] are aligned with one another, and all second conductor loops [22'] are aligned with one another (Figure 2 (C): Modified Figure 2 of Hedengren below shows all first conductor loops [14'] are aligned with one another, and all second conductor loops [22'] are aligned with one another). 

    PNG
    media_image3.png
    477
    832
    media_image3.png
    Greyscale

Figure 2 (C): Modified Figure 2 of Hedengren
Regarding claim 3, Hedengren teaches a differential probe, wherein 
the first conductor loop ([14']) and the second conductor loop ([22']) have respective straight conductor portions that are formed parallel to the offset direction (Figure 2 (D): Modified Figure 2 of Hedengren below shows that the second conductor loop ([22']) have respective straight conductor portions that are formed parallel to the offset direction).

    PNG
    media_image4.png
    499
    836
    media_image4.png
    Greyscale

Figure 2 (D): Modified Figure 2 of Hedengren

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hedengren ‘248 A in view of N. B. PROCTOR ET AL (Hereinafter “Proctor”) in the US Patent Number 3,504,276.
Regarding claim 5, Hedengren does not teach a testing device having at least one differential probe, comprising at least one through opening for test pieces, around which the differential probe can be rotated, wherein, during the rotation of the differential probe, a central axis of the through opening extends essentially parallel to the mirror plane or within the mirror plane.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
the differential probe, comprising at least one through opening for test pieces, around which the differential probe can be rotated, wherein, during the rotation of the differential probe, a central axis of the through opening extends essentially parallel to the mirror plane or within the mirror plane (Now turning to FIGS. 11 and 12, convenient non-conductive boards having coils mounted thereon along with other components are shown. For instance, in FIG. 11 a coil pair 60 and 61 formed in a continuous manner on first 30 side 63 of the board there shown has an edge aligned substantially parallel with the curved under edge 65 of the board, this edge being the one which contacts the pipe in scanning, such as shown for board 17 in FIG. 1; Column 9 Line 27-34). The purpose of doing so is to precisely align the adjacent sides of coils so that they are uniformly disposed with respect to edge and to form a double differential coil structure, having the respective four sides of the coils precisely maintained.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Hedengren in view of Proctor, because Proctor teaches to include at least one through opening for test pieces, around which the differential probe can be rotated precisely aligns the adjacent sides of coils so that they are uniformly disposed with respect to edge and forms a double differential coil structure, having the respective four sides of the coils precisely maintained (Column 9 Line 36-45).


Regarding claim 6, Hedengren fails to teach a testing device, wherein two or a plurality of differential probes are arranged at essentially identical angular separations around the through opening.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
two or a plurality of differential probes are arranged at essentially identical angular separations around the through opening (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 ,are located; Column 7 Line 52-65). The purpose of doing so is to make a stacked five-turn, multi-coil continuous structure and to minimizing the possibility of wrongly connecting the coils into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hedengren in view of Proctor, because Proctor teaches to arrange two or a plurality of differential probes at essentially identical angular separations makes a stacked five-turn, multi-coil continuous structure (Column 8 Line 8-9) and minimizes the possibility of wrongly connecting the coils into an operating circuit (Column 4 Line 10-17).
Regarding claim 7, Hedengren fails to teach a testing device, wherein at least two differential probes are arranged next to each other along the direction of shift.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
at least two differential probes are arranged next to each other along the direction of shift (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 ,are located; Column 7 Line 52-65). The purpose of doing so is to make a stacked five-turn, multi-coil continuous structure and to minimizing the possibility of wrongly connecting the coils into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hedengren in view of Proctor, because Proctor teaches to arrange at least two differential probes next to each other along makes a stacked five-turn, multi-coil continuous structure (Column 8 Line 8-9) and minimizes the possibility of wrongly connecting the coils into an operating circuit (Column 4 Line 10-17).

Regarding claim 8, Hedengren fails to teach a method for producing a differential probe, wherein the first conductor loop is formed in a first sub portion of a flat circuit board, the second conductor loop is formed in a second sub portion of the circuit board at a position that corresponds to the offset of the second conductor loop with respect to the first conductor loop in the finished differential probe, wherein the second conductor loop is formed in an orientation that is rotated by 180° around an axis of rotation parallel to the offset direction in comparison to its orientation in the finished second half-probe , the circuit board is divided and the first sub portion and the second sub portion are thereby separated from each other, the second sub portion is arranged next to the first sub portion, wherein the second conductor loop is brought into its orientation in the finished second half-probe, and the first sub portion and the second sub portion are connected to each other.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
wherein the first conductor loop [112] in Figure 6 is formed in a first sub portion of a flat circuit board [110]’, the second conductor loop [118] is formed in a second sub portion of the circuit board at a position that corresponds to the offset of the second conductor loop [118] with respect to the first conductor loop [112] in the finished differential probe, wherein the second conductor loop [118] is formed in an orientation that is rotated by 180° around an axis of rotation parallel to the offset direction in comparison to its orientation in the finished second half-probe (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114, are located; Column 7 Line 52-65; the second conductor loop [118] is formed in an orientation that is rotated by 180° around an axis of rotation parallel to the offset direction in comparison to its orientation in the finished second half-probe), 
the circuit board [110] is divided and the first sub portion and the second sub portion are thereby separated from each other, the second sub portion is arranged next to the first sub portion, wherein the second conductor loop is brought into its orientation in the finished second half-probe, and the first sub portion and the second sub portion are connected to each other (Printed circuit, multi-turn coils may be made in a manner illustrated in FIGS. 6, 7 and 8. In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board, these ends being designated 115 and 116. In the second section of board 110 a coil 11·8 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 are located in such a manner that first end 119 corresponds in position to second end 116 of coil 112, and second end 120 of coil 118 is located toward the middle of coil 118; Column 7 Line 50-67). The purpose of doing so is to provide a visibly obvious polarity, thereby minimizing the possibility of incorrectly connecting the coils into an assembly, to provide precision alignment of ends of matched coils located on opposite sides of a board from each other and from board to board makes correct connection automatic again and to minimize the possibility of wrongly connecting the coils
into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hedengren in view of Proctor, because Proctor teaches to divide circuit board and the first sub portion and the second sub portion thereby separated from each other provides a visibly obvious polarity, thereby minimizing the possibility of incorrectly connecting the coils into an assembly, provides precision alignment of ends of matched coils located on opposite sides of a board from each other and from board to board makes correct connection automatic again and minimizes the possibility of wrongly connecting the coils into an operating circuit; Column 4 Line 10-17).

Regarding claim 9, Hedengren fails to teach a method, wherein, in the first sub portion, in addition, a first conductor loop or a second conductor loop of a further differential probe and, in the second sub portion, correspondingly, a second conductor loop or a first conductor loop of this further differential probe are formed.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
in the first sub portion, in addition, a first conductor loop [112] or a second conductor loop [118] of a further differential probe and, in the second sub portion, correspondingly, a second conductor loop [118] or a first conductor loop [112] of this further differential probe are formed (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114, are located; Column 7 Line 52-65). The purpose of doing so is to make a stacked five-turn, multi-coil continuous structure and to minimize the possibility of wrongly connecting the coils into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hedengren in view of Proctor, because Proctor teaches to provide in the first sub portion, in addition, a first conductor loop or a second conductor loop of a further differential probe makes a stacked five-turn, multi-coil continuous structure (Column 8 Line 8-9) and minimizes the possibility of wrongly connecting the coils into an operating circuit (Column 4 Line 10-17).


Regarding claim 10, Hedengren fails to teach a method, wherein the sub portions are provided with reference drill holes, by means of which the sub portions can be positioned relative to each other.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
the sub portions are provided with reference drill holes, by means of which the sub portions can be positioned relative to each other (FIG. 8 shows in making the edge connections by terminating the ends of the coils at their respective board edges with a convenient conductive, receiving recess. Top board 130 shows a coil terminating with an end 131 and an end 133, each of which has a conductive recess in contact with the coil etched on the surface of the board. Similarly, the coil on board 135 terminates in ends 137 and 139 having conductive recesses; Column 8 Line 10-18). The purpose of doing so is to provide a greater area of contact for solder to be applied, to make the recesses may be made sufficiently deep to accommodate connector after insertion so that the edges of the stacked board arrangement remain flush.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hedengren in view of Proctor, because Proctor teaches to provide the sub portions with reference drill holes provides a greater area of contact for solder to be applied, makes the recesses may be made sufficiently deep to accommodate connector after insertion so that the edges of the stacked board arrangement remain flush (Column 8 Line 24-27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866